09/28/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  June 28, 2017 Session

                SHAYLA NICOLE PURIFOY v. DEVINE MAFA

               Direct Appeal from the Circuit Court for Shelby County
                     No. CT00085414     Donna M. Fields, Judge


                             No. W2015-00102-COA-R3-CV


After a lengthy hearing, the trial court granted an order of protection to the appellee based
upon its finding that the appellant was stalking and harassing her. The trial court denied
the appellant’s counter-petition for an order of protection. The appellant raises ten issues
on appeal. For the following reasons, we affirm and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and KENNY ARMSTRONG, J., joined.

Carol Chumney, Memphis, Tennessee, for the appellant, Devine Mafa.

Marty Brett McAfee, Memphis, Tennessee, for the appellee, Shayla Nicole Purifoy.

                                        OPINION

                           I. FACTS & PROCEDURAL HISTORY

       The parties to this appeal have been involved in three separate lawsuits. Shayla
Purifoy worked as a staff attorney at Memphis Area Legal Services and represents
victims of domestic violence. Devine Mafa is an occupational therapist who came to the
United States from Zimbabwe around 2000.

       In March 2013, Ms. Purifoy testified at an order of protection hearing involving
Dr. Mafa. The petitioner in that proceeding was a student Ms. Purifoy knew from
coaching a mock trial team. The student had previously dated Dr. Mafa and was seeking
to extend an order of protection against him; Dr. Mafa was also seeking an order of
protection against the student. Ms. Purifoy testified very briefly, for approximately five
minutes, about factual matters. She testified regarding the mock trial team’s cell phone
policy and whether the student would have had access to her phone at a time when she
allegedly sent messages to Dr. Mafa. Ms. Purifoy was also asked if she had seen Dr.
Mafa outside of court, and she described an incident in which she had observed him
being detained by police outside a bar called the Silly Goose. The proceeding was
eventually dismissed, with no order of protection being entered in favor of either the
student or Dr. Mafa.

       Approximately eight months later, in early December 2013, Ms. Purifoy received
a “friend request” from Dr. Mafa on Facebook. Dr. Mafa’s Facebook page was not titled
with his own name but was under the alias “Steele Balz.” However, Ms. Purifoy
recognized that the page belonged to Dr. Mafa because some of her mock trial students
had showed her the page in the past. Ms. Purifoy did not accept Dr. Mafa’s friend
request. Shortly thereafter, Ms. Purifoy was contacted by some of her colleagues who
alerted her to the fact that Dr. Mafa was posting videos about her publicly on Facebook.
One video contained the written title: “Arrest this BLACK MAN BECAUSE HE’S
BLACK. MY PROSECUTION BY AN #ANGRYBLACKWOMAN – ESQ SHAYLA
NICOLE PURIFOY.” The other video contained a caption stating that Ms. Purifoy lied
and “used Racial Codes on the stand” that would make the KKK smile and honor her as
the grand wizard. In the lengthy videos, Dr. Mafa “ranted” about his experience with Ms.
Purifoy and spoke directly to her, stating things like,

             For you as a black woman, you should know better. You should
       have your mind checked out. You should know that you don’t do that. . . .
       [Y]ou are a shame. Shayla Nicole, you are a shame. You should be
       ashamed of yourself. Anyway, I had to rant to you a little bit . . . .
             . . . . You should be ashamed of yourself, Shayla Nicole. I didn't
       know your name then. I know it now.


Dr. Mafa stated in the video that Ms. Purifoy could get disbarred for her actions and
mentioned calling “the Board” but said that he was not going to do that to another black
professional. However, he said, “that hurt me. It crushed my heart.” Dr. Mafa said in
the video he initially thought that Ms. Purifoy was beautiful and elegant but that he no
longer did. In the second video, Dr. Mafa called Ms. Purifoy “a racist lawyer” and said
that her actions rose “to a level of impropriety when it comes to the Board of Professional
Responsibility.” He said he hoped that one day he could forgive her, but he also
compared her actions to someone going to war with chemical weapons and said, “that’s
not acceptable, you’ll be held responsible.”

       On December 14, 2013, Ms. Purifoy contacted Dr. Mafa by sending him a private
                                            2
message on Facebook. She asked Dr. Mafa to remove her photographs from his posts
and to discuss any issues with her directly rather than posting in a public forum. She
explained that she testified truthfully under oath and asked him not to tarnish her
reputation in the community. Dr. Mafa did not respond to this message or remove the
posts.

       On December 19, 2013, Ms. Purifoy filed a complaint in circuit court against Dr.
Mafa alleging defamation in the form of libel and negligent or intentional infliction of
emotional distress. She sought an immediate temporary restraining order and also
permanent injunctive relief regarding the public posts and video statements. That same
day, the circuit court entered a temporary restraining order enjoining Dr. Mafa from
posting Ms. Purifoy’s name or pictures online or in any format; contacting Ms. Purifoy,
her family, or her employer directly or indirectly; entering the building where she worked
for any purpose; being present in any location where she was located; or speaking
publicly about the case. Dr. Mafa was also ordered to remove all posts about Ms. Purifoy
immediately.

       The complaint and temporary restraining order both contain a certificate of service
indicating that they were mailed to Dr. Mafa’s residence.1 Service on Dr. Mafa was
attempted by the sheriff’s office and a private process server, but their attempts were
unsuccessful. However, Dr. Mafa apparently became aware of the lawsuit because
another lengthy message was posted on his Facebook page later in December, with the
following statements:




1
 Ms. Purifoy’s complaint asserted that prior notice to Dr. Mafa of the request for a temporary restraining
order was not necessary pursuant to Tennessee Rule of Civil Procedure 65.03(1)(B) “owing to the
potential danger of physical harm.” Rule 65.03(1)(B) provides:

        The court may issue a temporary restraining order without written or oral notice to the
        adverse party or its attorney only if:
        ....
                 (B) the applicant’s attorney (or pro se applicant) certifies in writing efforts made
        to give notice and the reasons why it should not be required.
                                                       3
      IN THE CIRCUIT COURT OF TENNESSEE FOR THE THIRTIETH
      JUDICIAL DISTRICT AT MEMPHIS SHELBY COUNTY

      SHAYLA NICOLE PURIFOY
      plaintiff
      Vs
      THE GREAT Steele Balz AKA #GOD

      Motion to Dismiss Plaintiffs complaint


      Hey Yee Lord, Judge in the chamber wearing the black hood looking all
      important, comes he before yee this scholarly defendant named Steele Balz.
      He seek[s] to dismiss and throw away this docket into the trash where the
      pigs reside. . . . [C]ommunication decency act CDA 47 U.S.C. 230-c-1
      provides gives him his godly powers to speech as he pleases on the
      computer. . . .
      ....
      . . . . Your judgement for her would change American law and warn you.
      [W]e are watching you judge.

Around Christmas, Dr. Mafa continued to post additional pictures of Ms. Purifoy,
apparently obtained from a Young Lawyers Division bulletin, juxtaposed beside pictures
of his ex-girlfriend (the student from the mock trial team).

       On December 31, 2013, Ms. Purifoy and Dr. Mafa had an encounter at the Silly
Goose bar. Ms. Purifoy had previously informed the bouncer that she was trying to
obtain service of process on Dr. Mafa. When she arrived with a friend on New Year’s
Eve, the bouncer told them that Dr. Mafa was inside. Ms. Purifoy called the private
process server then proceeded inside. The private process server never came. Ms.
Purifoy and Dr. Mafa had a brief encounter at the bar, but their versions of what occurred
vary tremendously. According to Ms. Purifoy, she approached Dr. Mafa and said
something along the lines of “Don’t you think you shouldn’t be here?”, but Dr. Mafa
acted like he did not know Ms. Purifoy, so she turned and walked away.

       The next day, Dr. Mafa’s Facebook page contained another photograph of Ms.
Purifoy and a lengthy post about the New Year’s Eve encounter, stating that “2014
started with WAR for me.” According to Dr. Mafa’s post, he was near the bar and saw
Ms. Purifoy approaching him and pointing at him, then she cursed at him and told him
that he had better leave. Dr. Mafa’s post said that Ms. Purifoy “looked kinda cute last
night and my heart softened.” He continued to describe her body and appearance and
                                            4
said she “was turning me on” by making wild gestures. The post stated that Ms. Purifoy
“was almost close to punch me last night. i would have liked it.” The next day, on
January 2, Dr. Mafa contacted the Memphis Police Department and reported that Ms.
Purifoy had assaulted him on New Year’s Eve. According to Dr. Mafa’s later testimony
about the events, Ms. Purifoy approached him from behind and hit him in the back of the
head then started punching him in the forehead and chest. Dr. Mafa said he became so
scared that he almost lost consciousness.

        After a hearing in the defamation suit, the circuit court entered a permanent
injunction on January 13, 2014, prohibiting Dr. Mafa from doing the acts previously
enjoined by the temporary restraining order. Dr. Mafa did not appear at the injunction
hearing, but the circuit court’s order states that Ms. Purifoy testified under oath. The
circuit court’s order references testimony that notice had been sent to Dr. Mafa via
certified mail and that attempts were made to serve him by the sheriff’s office and a
private process server. The order states that “Defendant [h]as indicated through his own
communications that he is aware of this filing (see attachment).”2 The permanent
injunction enjoined Dr. Mafa from posting Ms. Purifoy’s picture or name online or in any
format; contacting Ms. Purifoy or her family or employer; entering the buildings where
she worked for any purpose; or being in any location where she was present.

       Ten days later, on January 23, Dr. Mafa went to the Family Safety Center in
Memphis. Ms. Purifoy maintains an office at the Family Safety Center, and she had
previously provided pictures of Dr. Mafa to the security personnel at the Family Safety
Center’s security checkpoint. As a result, Dr. Mafa was not permitted to enter the
building. According to Dr. Mafa, he went to the Family Safety Center in order to obtain
an order of protection against Ms. Purifoy based on the alleged attack at the Silly Goose
on New Year’s Eve. Dr. Mafa claimed no knowledge of the fact that Ms. Purifoy
maintained an office there. Despite the “motion to dismiss” posted on his Facebook page
in December 2013, Dr. Mafa also claimed that this incident at the Family Safety Center
on January 23, 2014, first made him aware of the defamation suit filed by Ms. Purifoy, as
the security personnel informed him that there was a court order against him. On
February 12, 2014, Dr. Mafa made his first appearance in the defamation suit, filing a
motion to set aside the permanent injunction order on the basis that he had no notice of
the proceeding before the entry of the injunction. Rather than seeking dismissal,
however, Dr. Mafa’s motion asked the court “to set aside the previous order of default
entered in this matter and to reinstate the temporary injunction, and set a new hearing
date that will give Defendant time to investigate and answer this complaint.”

       On February 20, 2014, Ms. Purifoy’s identical twin sister allegedly saw Dr. Mafa
2
 Although the attachment is not in the record before us, we presume that the court was referencing the
“motion to dismiss” posted to Facebook.
                                                   5
in the employee parking lot of the Family Safety Center as she left the building after-
hours, shortly after 6:00 p.m. Dr. Mafa was allegedly parked right across from her car,
where he was leaning against his vehicle smoking a cigar. She drove away without
incident but informed Ms. Purifoy of the encounter.

       On February 26, 2014, Ms. Purifoy instituted this action by filing a petition for
order of protection in circuit court, alleging that Dr. Mafa was stalking her.3 On the same
day the petition was filed, the circuit court entered an ex parte order of protection
pursuant to Tennessee Code Annotated section 36-3-605(a) upon finding that Ms. Purifoy
was under an immediate and present danger of abuse.4 The ex parte order of protection
prohibited Dr. Mafa from contacting, stalking, threatening, abusing, or coming about Ms.
Purifoy for any purpose. The ex parte order of protection provided that a hearing would
be held two days later on February 28, 2014.

       A hearing was held on February 28, 2014. We do not have a transcript of the
hearing in the record before us, but the written orders entered after the hearing address
matters from both the defamation case and the order of protection case. The circuit court
entered a “Transfer and Joinder Order,” which states:

               Comes now the Plaintiff, Shayla Purifoy, by and through her
        attorney of record, Marty McAfee and makes an oral motion to transfer the
        Petition for Order of Protection and Hearing from Division III to Division
        1, due to a related matter, CT-005435-13, being heard in Division I.
        Plaintiff also requests that such matter be joined with docket number CT-
        005435-13, as a separate cause of action, due to judicial efficiency. This
        does not preclude Plaintiff from receiving separate remedies available
        through each cause of action but allows related matters to be heard
        simultaneously as the Court deems appropriate.

The Transfer and Joinder Order was signed by the judge approving the transfer, Judge
Karen Williams, and also by the judge accepting the transfer, Judge John McCarroll.
Judge McCarroll also signed a “Continuance Order” on February 28 stating that the
motion to set aside the permanent injunction (filed in the defamation case) came before
the court and was continued until a later date when the petition for order of protection

3
  The order of protection case was assigned a separate docket number from the defamation case also
pending in circuit court.
4
  Tennessee Code Annotated section 36-3-605 sets forth the procedures by which a victim of domestic
abuse, stalking, or sexual assault may obtain an order of protection. Tennessee Code Annotated section
36-3-605(a) provides that “[u]pon the filing of a petition under this part, the courts may immediately, for
good cause shown, issue an ex parte order of protection. An immediate and present danger of abuse to the
petitioner shall constitute good cause for purposes of this section.”
                                                      6
would also be heard. The order states that “[t]he Petition for Order of Protection, [and]
Ex Parte Order of Protection . . . were filed by Plaintiff and hand-delivered to Defendant
Devine Mafa/Defendant’s Attorney (circle) in court on February 28, 2014 at 11 AM.”
The court entered another ex parte order of protection and set a hearing for April 4, 2014.
On April 4, however, a continuance order was entered continuing the hearing on both
matters “at the request of [Dr. Mafa].” The order provided that the ex parte order of
protection and permanent injunction would remain in place until the next hearing on May
30. On May 30, the matter was continued again until July 17.

        On July 17 and 18, Judge McCarroll heard testimony regarding the petition for an
order of protection. The executive director of Memphis Area Legal Services was called
to testify as the last witness, which led Judge McCarroll to advise the parties that he had
solicited contributions for Memphis Area Legal Services in connection with a “Campaign
for Equal Justice.” Dr. Mafa requested recusal, and Judge McCarroll entered an order
recusing himself that same day. Also on July 17, Judge Gina Higgins signed another ex
parte order of protection by interchange and set the matter for hearing on August 29.

       Judge Donna Fields signed an additional ex parte order of protection on August 29
and set the matter for hearing on September 26. A flurry of activity occurred in the case
in September before the hearing. Dr. Mafa sought to depose Ms. Purifoy. Because he
had also recently filed a pro se motion to dismiss the defamation case that included
outrageous allegations against Ms. Purifoy,5 she filed a motion for a protective order
precluding her deposition and a motion to seal the case. Days before the hearing set for
September 26, Dr. Mafa filed a counter-petition seeking an order of protection against
Ms. Purifoy, alleging that she was stalking him. Thereafter, his attorney moved to
withdraw.

       At the hearing before Judge Fields on September 26, 2014, she granted the motion
to withdraw filed by Dr. Mafa’s attorney and entered an order sealing the record. Judge
Fields indicated that her priority was to have a hearing on the petition for order of
protection prior to resolving the defamation case. She asked Dr. Mafa to retain another
attorney as soon as possible and set the final hearing in the order of protection case for
October 2014.

       Dr. Mafa filed a request for a thirty to ninety day continuance to allow him to
conduct discovery and retain another attorney. He also requested an interpreter. At a
hearing on October 10, 2014, Judge Fields denied Dr. Mafa’s request for an interpreter,
observing that he has two PhD’s from the University of Oxford and the University of
Cambridge in England and “speaks perfect English.” Judge Fields also ruled against Dr.

5
    Dr. Mafa had an attorney but filed this motion himself.
                                                       7
Mafa on some other matters and stated that the ex parte order of protection would be
extended once again, until the date of the final hearing on October 27. After the hearing,
Dr. Mafa filed a motion to recuse Judge Fields. He alleged that Judge Fields was biased
against Facebook users and that she did not have the patience to allow him to articulate
his speech. He also argued that recusal was warranted because Ms. Purifoy was a lawyer
who had practiced in Judge Fields’ courtroom. He claimed that Judge Fields had
demonstrated bias by ruling in Ms. Purifoy’s favor on various issues. In an amended
motion for recusal, Dr. Mafa further alleged that he had been “regularly threatened with
the bailiff.” He asserted that Judge Fields was biased against foreigners, Facebook users,
and non-attorneys. Ms. Purifoy filed a response to the recusal motion arguing that
recusal was not warranted. She also represented that Dr. Mafa did not confer with her
attorney before selecting Friday, October 24, 2014, as the hearing date for the recusal
motion. In the response, Ms. Purifoy’s counsel represented that he had a prior court date
set on Friday, October 24, which could take considerable time and cause him to miss the
hearing on the recusal motion. Counsel argued that no hearing was necessary for the
recusal motion and suggested that “this decision can be made, subject to the approval of
the Court, at the beginning of the hearing set on Monday, October 27, 2014 or prior to
this hearing.” (Emphasis added.) The record contains no action by the court in response
to this request for the court to decide the matter without a hearing.

       On Friday, October 24, 2014, counsel for Ms. Purifoy appeared at the hearing set
by Dr. Mafa for his recusal motion. Dr. Mafa did not appear. The transcript of the
October 24 hearing is in the record before us, and it indicates that the “hearing” lasted
two minutes, from 9:32 to 9:34 a.m. The transcript of the exchange between Judge Fields
and Ms. Purifoy’s counsel spans only three pages. At the outset, Judge Fields asked Ms.
Purifoy’s counsel if he had received a copy of an email she had just received that
morning from Dr. Mafa, in which he stated that he was “scared to come to [her] court”
and “will not be present for the motion” but demanded that Judge Fields recuse herself or
else he would file a board complaint against her. When counsel answered in the
negative, Judge Fields replied that she was going to reset the recusal matter for the
beginning of the previously scheduled final hearing on Monday. Because Dr. Mafa’s
proposed board complaint indicated that a tape would be provided to support his
allegations, she asked counsel if there was a transcript of the previous two court
appearances and said she would like to review those. Judge Fields also instructed
counsel for Ms. Purifoy to send a letter to Dr. Mafa telling him that if he was recording
the proceedings, he was to bring the tape and the person who was making the recording
to the next hearing. Counsel for Ms. Purifoy then informed the court that he had also
received a message from Dr. Mafa, the night before the hearing, which stated that Dr.
Mafa had hired a private investigator to conduct extensive research about Ms. Purifoy
and her attorney. Counsel for Ms. Purifoy informed the court that it gave him “great
pause” and “quite a bit of concern” that Dr. Mafa had hired a private investigator in the
                                            8
midst of an order of protection proceeding. Judge Fields directed him to take the
message to the district attorney, stating, “This is getting out of control.” Judge Fields
added, “I will not be intimidated by some litigant who is representing himself pro se, and
if he’s afraid of me, that’s his problem. But I suspect he’s not afraid of me or you or
anybody else.”6
        On Monday, October 27, 2014, Dr. Mafa appeared at the final hearing on the order
of protection matter with a newly retained attorney. At the beginning of the hearing, Ms.
Purifoy’s counsel mentioned his appearance at the Friday hearing. Dr. Mafa’s new
attorney apologized on his behalf for the fact that he did not appear. After a lengthy
discussion, Dr. Mafa’s attorney announced that he was not pursuing the board complaint
against Judge Fields. A written order was entered stating that Dr. Mafa had decided to
proceed and withdrew his motion for recusal upon representations by the court that she
could fairly and impartially decide the matter. The trial court heard extensive testimony
over the course of two days regarding the petition for order of protection filed by Ms.
Purifoy and the counter-petition for order of protection filed by Dr. Mafa. The court
heard testimony from Ms. Purifoy, Dr. Mafa, and nine other witnesses. Several written
posts and videos from Dr. Mafa’s Facebook page were entered into evidence. At the
conclusion of the hearing, the trial court announced her ruling in favor of Ms. Purifoy.
The trial court found that Dr. Mafa was stalking and harassing Ms. Purifoy. The trial
court referenced the Facebook videos and written posts by Dr. Mafa and concluded that
they would give any reasonable person reason to be afraid of what he might do. Aside
from the Facebook posts, the trial court found that Dr. Mafa was also seen in the parking
lot of Ms. Purifoy’s place of employment, at the Family Safety Center. The court also
noted that Dr. Mafa sent an email to Ms. Purifoy’s attorney stating that he had hired a
private investigator to conduct extensive research on her, despite the existence of the ex
parte order of protection and permanent injunction. The trial court found that Dr. Mafa’s
email “was sent for intimidation” and “can’t be called anything but harassment or
intimidation.” The trial court also referenced proof introduced by Ms. Purifoy to suggest
that Dr. Mafa had experienced many “incidents in the legal system” with numerous other
individuals. The trial court concluded that “Mr. Mafa is a man who deals in drama. He’s
paranoid. He truly believes there’s a conspiracy, that everyone’s out there to get him.”
Based upon the court’s conclusion that Ms. Purifoy was rightfully afraid of Dr. Mafa, the
trial court granted Ms. Purifoy an order of protection against him for one year. The trial
6
    Ms. Purifoy’s counsel sent the letter to Dr. Mafa as directed, via email and certified mail. It stated,

           You were not present in court today for the motions that you filed. Judge Fields indicated
           that you sent the Court an email. The Clerk has provided a copy of this email to me.
           Judge Fields struck your motion from today’s docket due to your failure to follow
           procedure.

The letter went on to inform Dr. Mafa of the order by Judge Fields to bring to the Monday hearing any
recordings he had made of the judicial proceedings and the person making such recordings.
                                                    9
court concluded that Dr. Mafa was not afraid of Ms. Purifoy, and it found his testimony
that Ms. Purifoy struck him on New Year’s Eve was not credible. The trial court denied
his request for an order of protection. The trial court signed a standard form order of
protection for Ms. Purifoy at the conclusion of the hearing, and it also entered a separate
order with additional written findings thereafter and incorporated by reference its lengthy
oral ruling.

        On December 11, 2014, approximately six weeks after the conclusion of the final
hearing, Dr. Mafa filed a “Request for Designation of Extra-County Judge Pursuant to
Shelby County Circuit Court Local Rule Twenty-One.” Dr. Mafa asked for an extra-
county judge to hear the proceedings going forward, including his motion to reconsider or
alter or amend or for new trial and Ms. Purifoy’s pending request for attorney’s fees, due
to the fact that Ms. Purifoy practices as an attorney in Shelby County. The following
day, the trial court entered an order partially granting Ms. Purifoy’s request for attorney’s
fees pursuant to Tennessee Code Annotated 36-3-617.

       Dr. Mafa filed a notice of appeal under the docket number of the order of
protection case and a separate notice of appeal under the docket number of the
defamation case, even though that case had not yet been tried. The notice of appeal for
the order of protection case was also filed prematurely, after the conclusion of the final
hearing but before the trial court entered its orders containing its factual findings and
resolving the pending post-trial motions. On March 25, 2015, the trial court entered its
orders granting Ms. Purifoy’s petition for order of protection, denying Dr. Mafa’s petition
for order of protection, denying Dr. Mafa’s request for an extra-county judge, and
denying Dr. Mafa’s motion to reconsider, alter or amend, or for new trial.

         Ms. Purifoy filed an additional post-trial motion in the trial court seeking to
correct a “clerical error” on the judgment awarding her attorney’s fees due to the fact that
it listed the docket number for the defamation case rather than the docket number for the
order of protection case. Ms. Purifoy also filed a motion in the Court of Appeals seeking
a remand for correction of this “clerical mistake.” On October 5, 2015, this Court entered
an order granting Ms. Purifoy’s motion for a remand “for the limited purpose of
correcting a clerical mistake on an order contained in the appellate record.” This Court’s
order directed the circuit court clerk to transmit a supplemental record to this Court after
entry of the corrected order. We denied a motion to reconsider or vacate this order, filed
by Dr. Mafa, explaining that any differences regarding whether the record accurately
discloses what occurred in the trial court are to be submitted to and settled by the trial
court pursuant to Tennessee Rule of Appellate Procedure 24(e). On December 22, 2015,
we entered an order dismissing the appeal that Dr. Mafa filed in the defamation case, as it
was apparent that there was no final judgment resolving that matter.

                                             10
       While the appeal of the order of protection case was on remand for correction of
the record, the parties discovered that a great deal of the filings from the order of
protection case had been mistakenly filed in the record for the defamation case. At a
hearing before Judge Fields on April 1, 2016, the parties’ attorneys conceded that both
parties had filed various documents listing the wrong docket number. Later in this same
hearing, Dr. Mafa’s counsel indicated that she had “briefed in the Court of Appeals” an
argument suggesting that Judge Fields should be recused based on an ex parte
communication that allegedly occurred prior to the final hearing. The following
exchange occurred:

        THE COURT:                       Is there a motion for recusal?

        [Dr. Mafa’s attorney:]           No. I don’t have a motion before the court
                                         today. I don’t.

Judge Fields directed counsel to file a motion to recuse along with a transcript of the
allegedly improper statement.7 Then, regarding the motion to correct the record, Judge
Fields directed the parties and their attorneys to meet with the clerk, sort through the files
for both of the cases, and divide the filings between the two records based on their
substantive content, not the docket number originally listed on the document.

       Two months later, on June 1, 2016, Dr. Mafa filed a written “Memorandum of
Law in support of the Motion for Recusal of Judge Fields.”8 He claimed that while
reviewing the appellate record, he and his counsel “learned for the first time that the
Court had an ex parte communication with opposing counsel [] on October 24, 2014.”
(This was the date of the two-minute Friday morning recusal hearing, when Dr. Mafa did
not appear, before the final hearing commenced on Monday, October 27, 2014.) Dr.
Mafa referenced the fact that Judge Fields directed counsel to take Dr. Mafa’s message
about the private investigator to the district attorney. Dr. Mafa alleged that this action
“appeared to form an inappropriate pact” between Judge Fields and counsel for Ms.
Purifoy and that he would not have withdrawn his recusal motion the following Monday
if he had known about this instruction. Dr. Mafa argued that this statement, combined
with other statements and rulings made by Judge Fields throughout the proceeding,
7
  A party seeking recusal of a judge of a court of record “shall do so by a timely filed written motion.”
Tenn. R. Sup. Ct. Rule 10B, § 1.01.
8
  It is not clear from the record whether Dr. Mafa ever filed a written motion for recusal aside from this
memorandum of law. His memorandum merely states that “the issue of recusal was raised anew by his
counsel” at the April 1, 2016 hearing before Judge Fields regarding correction of the record. In his brief
on appeal, Dr. Mafa represented that he filed a motion to recuse on April 15, 2016, but we have not
located that document in the voluminous record on appeal, which spans twenty volumes. The citation to
the record provided by Dr. Mafa refers us only to an affidavit he filed in the defamation case in support of
recusal.
                                                    11
entitled him to a new trial before a different trial judge. Ms. Purifoy filed a response,
arguing that Dr. Mafa’s recusal motion was untimely and also lacked substantive merit.9
        On July 29, 2016, the trial court entered an “Order to Correct the Record” in both
the defamation case and the order of protection case. The court found that numerous
documents were filed by both parties with the wrong docket number, resulting in each of
the court files containing filings clearly meant for the other case. The court found that
the substance of the motions and transcripts was not affected by the erroneous
numbering. As such, the court designated 63 separate filings and transcripts to be moved
to the appropriate court file pursuant to Tennessee Rule of Appellate Procedure 24(e).10
The parties also entered into a “stipulation order” providing that all documents from the
defamation case would be included in the record in this appeal as well. Because Dr.
Mafa had already filed his appellant’s brief on appeal, he sought and was granted
permission to file a new brief.

       On August 30, 2016, Judge Fields entered an order addressing Dr. Mafa’s recusal
motion. Judge Fields found that Dr. Mafa’s recusal motion was “replete with untrue,
misstated and mischaracterized statements (by lack of context) which are carelessly
presented, without proper investigation.” The court discussed numerous statements and
rulings that Dr. Mafa claimed showed bias and explained why each claim was meritless.
As for the allegedly newly-discovered “ex parte communication” at the October 24, 2014
hearing, the trial court found:


9
 Dr. Mafa’s memorandum in support of recusal stated that he and his counsel were reviewing the
appellate record and “learned for the first time that the Court had an ex parte communication with
opposing counsel, Marty McAfee on October 24, 2014.” However, the record is clear that Dr. Mafa was
aware of Mr. McAfee’s appearance at the hearing on that date. The record contains the letter sent to Dr.
Mafa by Mr. McAfee after the hearing, and his appearance was discussed at the beginning of the final
hearing days later. In the facts section of Dr. Mafa’s motion to alter or amend, he mentioned that “[o]n
October 24, 2014, opposing counsel appeared in Court with regard to a Motion for Recusal filed by
Mafa.” Perhaps Dr. Mafa meant that he was not fully aware of the substance of the discussion at the
October 24 hearing. However, in response to Ms. Purifoy’s request for attorney’s fees in December 2014,
Dr. Mafa argued that Ms. Purifoy’s counsel billed too many hours for the October 24, 2014 hearing
because “the hearing commenced at 9:32 a.m. and concluded at 9:34 a.m.” Thus, it appears that Dr. Mafa
may have had access to a transcript of the hearing by December 2014.
10
   According to a separate order entered by the trial court,

       [The trial court] ordered the attorneys to sit down in the jury room and renumber and/or
       correct all of the pleadings that were misnumbered, or misfiled. Purifoy’s attorney
       attended the ordered session. Mafa’s attorney did not because she disagreed with this
       Court’s interpretation of the Order from the Court of Appeals that more than one order
       was to be changed to straighten the files. This Court found that both files should be
       straightened up and numbered correctly, and that it was a waste of judicial economy not
       to correct the entire files.
                                                    12
                Mafa has repeatedly complained that [Ms. Purifoy’s counsel] Mr.
        McAfee had an ex parte communication with the Court, when in reality it
        was Mafa who sent an email to the Court without sending a copy to
        opposing counsel, which counsel appeared on a date Mafa had set that
        motion. The email was not only an ex parte communication, but was an
        outright threat that if this Court did not recuse itself that he (Mafa) would
        file a complaint to the Board of Judicial Conduct, which Mafa did and
        which was dismissed.
                On the Motion date, Mr. McAfee, on behalf of Purifoy, attempted to
        call to the Court’s attention an allegation of some sort of criminal behavior.
        This Court dismissed him and told him to go report that to the District
        Attorney, Amy [Weirich], who has criminal jurisdiction, because Circuit
        Court does not. Mafa felt that was an attempt on the part of the Court to get
        him into trouble in Criminal Court, and thus shows bias. It merely shows
        lack of Jurisdiction, and Mafa’s paranoia.

(Paragraph lettering omitted.) In sum, the trial court found that Dr. Mafa’s allegations
were “terribly distorted and many untrue.” The August 30, 2016 order concluded,
though, with the following paragraph:

               However, in light of this Court’s retirement date of August 31, 2016,
        and not because of anything mentioned herein, this Court has chosen to
        recuse herself and leave Mafa and Purifoy to the next computer chosen
        judge. It is this Court’s fervent hope that she will be in a distant state or
        country when this matter goes to trial.11
               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED
        that Judge Donna M. Fields is recusing herself and refers this matter to the
        clerk for a randomly selected judge to hear the remainder of this matter.

On December 23, 2016, Dr. Mafa filed a motion to consider post-judgment facts in this
Court, asking us to consider the fact that Judge Fields had recused herself from both cases
on August 30, 2016. This Court denied the motion to consider post-judgment facts on
January 20, 2017. However, the circuit court clerk supplemented the record on appeal
with an additional volume containing the order of recusal and related filings, so they now
appear in the record before us.




11
  The order of recusal was entered in both docket numbers. The mention of trial is an apparent reference
to the defamation case.
                                                   13
                                      II. ISSUES PRESENTED12

        Dr. Mafa presents the following issues, as we perceive them, for review on appeal:

        1.      Should the judgment be set aside due to the recusal of Judge
                Fields;13

        2.      Did the trial court err in denying the post-trial motion for an extra-
                county judge filed pursuant to a local rule;

        3.      Did the trial court err in entering an order of protection when Dr.
                Mafa was never served with a petition for order of protection;

        4.      Did the trial court err in finding that Dr. Mafa stalked Ms. Purifoy;

        5.      Was Dr. Mafa denied due process;

        6.      Was evidence admitted contrary to the Rules of Evidence;

        7.      Was the settlement demand email improperly admitted in violation
                of Dr. Mafa’s right to gather evidence and defend himself;


12
   Dr. Mafa also raises an argument regarding whether the trial court was authorized to correct numerous
filings in the two records when the order of remand from this Court stated that the motion to remand was
granted “for the limited purpose of correcting a clerical mistake on an order contained in the appellate
record.” (Emphasis added.) Tennessee Rule of Appellate Procedure 24(e) provides:

        (e) Correction or Modification of the Record. If any matter properly includable is omitted
        from the record, is improperly included, or is misstated therein, the record may be
        corrected or modified to conform to the truth. Any differences regarding whether the
        record accurately discloses what occurred in the trial court shall be submitted to and
        settled by the trial court regardless of whether the record has been transmitted to the
        appellate court. Absent extraordinary circumstances, the determination of the trial court is
        conclusive. . . .

“Omissions, improper inclusions, and misstatements may be remedied at any time, either pursuant to
stipulation of the parties or on the motion of a party or the motion of the trial or appellate court.” Tenn.
R. App. P. 24, Adv. Comm’n Cmt. Accordingly, the trial court was authorized to enter its order fully
correcting the two records pursuant to Rule 24(e).
13
   Although this Court denied Dr. Mafa’s motion to consider post-judgment facts pertaining to the recusal,
we choose to address the substance of this issue in this opinion. See Tenn. R. App. P. 14 (providing that
this Court may consider post-judgment facts “on its motion” and “in the discretion of the appellate
court”). Both parties’ briefs addressed the recusal issue.
                                                     14
        8.      Was the impeachment evidence regarding police reports improperly
                admitted;

        9.      Should the order of protection be reversed on the basis that the
                videos and/or postings constitute free speech;

        10.     Was the judgment for attorney’s fees filed in the register’s office in
                violation of the seal on the case and should the seal be lifted.

Ms. Purifoy seeks an award of attorney’s fees on appeal. For the following reasons, we
affirm the decision of the circuit court and remand for further proceedings.14

                                   III. STANDARD OF REVIEW

        A trial court’s findings of fact are presumed to be correct, and we will not overturn
those factual findings unless the evidence preponderates against them. Tenn. R. App. P.
13(d); In re Estate of Ledford, 419 S.W.3d 269, 277 (Tenn. Ct. App. 2013). “For the
evidence to preponderate against a trial court’s finding of fact, it must support another
finding of fact with greater convincing effect.” Watson v. Watson, 196 S.W.3d 695, 701
(Tenn. Ct. App. 2005) (citation omitted). Appellate courts afford trial courts considerable
deference when reviewing issues that hinge on the credibility of the witnesses because
trial courts are uniquely positioned to observe the witnesses’ demeanor and conduct.
Kelly v. Kelly, 445 S.W.3d 685, 692 (Tenn. 2014). We review the trial court’s resolution
of legal questions de novo with no presumption of correctness. Id.

                                          IV. DISCUSSION

                          A.    The August 30, 2016 Order of Recusal

       At the outset, we consider Dr. Mafa’s argument that the order of protection and
judgment entered after the two-day hearing in October 2014 must be set aside due to the
order of recusal entered by Judge Fields on August 30, 2016. His brief on appeal relies
on Tennessee Supreme Court Rule 10, Canon 2, Rule 2.11 Comment [2], which states:

        A judge is obligated not to hear or decide matters in which disqualification

14
  We note that after Dr. Mafa filed his brief on appeal, on two separate occasions he filed “supplemental
authorities” for consideration pursuant to Tennessee Rule of Appellate Procedure 27(d). However, the
“authorities” he submitted are orders entered in the order of protection case involving the mock trial
student and in the defamation case after remand from this Court. These orders were not included in the
appellate record and are not the type of “authorities” that will be considered by this Court simply by
submitting them pursuant to Rule 27(d).
                                                    15
       is required, even though a motion to disqualify is not filed.

We discern no merit in Dr. Mafa’s argument. The order entered by Judge Fields on
August 30, 2016, makes clear that she did not consider any of the allegations in Dr.
Mafa’s recusal motion as having substantive merit. She found that the motion was
“replete with untrue, misstated and mischaracterized statements” that were
“carelessly presented, without proper investigation.” Based on these findings,
disqualification was not required either on August 30, 2016, or, more importantly, at the
time of the final hearing in October 2014. For whatever reason, Judge Fields curiously
decided to recuse herself because of her retirement the very next day “and not because of
anything mentioned herein.” However, this fact does not mean that she was disqualified
from hearing the matter in 2014, and, given the unique circumstances of this case, it is
not necessary to set aside the 2014 orders and remand for a new hearing due to her
recusal nearly two years later. See Whack v. Seminole Mem'l Hosp., Inc., 456 So. 2d 561,
564 (Fla. Ct. App. 1984) (“Entering the order of recusal did not absolve the court of
jurisdiction for those acts taken prior to recusal, nor did recusal result in making those
orders previously entered void.”).

     B.    Request for Designation of Extra-County Judge pursuant to Local Rule

        On December 11, 2014, approximately six weeks after the final hearing, Dr. Mafa
filed a request for designation of an extra-county judge pursuant to Shelby County Circuit
Court Local Rule 21. Local Rule 21 provides:

              In any action in which a Shelby County attorney is a real, rather than
       a nominal party, the parties must file a written notice of that fact with the
       Court within thirty (30) days after the first responsive pleading in Circuit
       Court, or the docketing of the case in Circuit Court (whichever is sooner).
       The written notice must include: a description of the nature of the case,
       whether a jury has been demanded, and whether or not the attorney-party
       intends to testify. The Court will then forthwith decide whether or not to
       request that a Judge from outside Shelby County be designated to hear the
       case, and will notify counsel for the parties of the decision. Nothing herein
       shall prevent counsel for either party from requesting that the Court obtain
       designation of an extra-county judge.

Tenn. R. 30th Dist. Cir. Ct. Rule 21. Here, counsel did not request designation of an
extra-county judge until six weeks after the trial court had held a two-day hearing and
ruled against her client. The local rule clearly states that upon request, the trial court will
ultimately decide whether or not to request the designation of an extra-county judge and
will notify the parties of its decision. In other words, designation of an extra-county
                                              16
judge is not mandatory on demand of a party. We discern no reversible error with regard
to this issue due to the late timing of Dr. Mafa’s request.

                      C.     Service of the Petition for Order of Protection

       Dr. Mafa also contends that reversal is required due to Ms. Purifoy’s failure to
comply with the provisions of Tennessee Code Annotated section 36-3-605 regarding
service of the petition for order of protection. The statute provides, in pertinent part:

        (a) Upon the filing of a petition under this part, the courts may
        immediately, for good cause shown, issue an ex parte order of protection.
        An immediate and present danger of abuse to the petitioner shall constitute
        good cause for purposes of this section.

        (b) Within fifteen (15) days of service of such order on the respondent
        under this part, a hearing shall be held . . . .

        (c) The court shall cause a copy of the petition and notice of the date set for
        the hearing on such petition, as well as a copy of any ex parte order of
        protection, to be served upon the respondent at least five (5) days prior to
        such hearing. An ex parte order issued pursuant to this part shall be
        personally served upon the respondent. . . .

Tenn. Code Ann. § 36-3-605 (emphasis added). Here, Ms. Purifoy filed her petition for
order of protection on February 26, 2014, after Dr. Mafa was allegedly seen in the
employee parking lot outside the Family Safety Center. On the same day the petition was
filed, the circuit court entered an ex parte order of protection pursuant to Tennessee Code
Annotated section 36-3-605(a) upon finding that Ms. Purifoy was under an immediate
and present danger of abuse. The ex parte order of protection provided that a hearing
would be held two days later on February 28, 2014.15 A hearing was held on February
28, and Dr. Mafa appeared with his counsel. Although we do not have a transcript, Judge
McCarroll’s written order entered that day states that “[t]he Petition for Order of
Protection, [and] Ex Parte Order of Protection . . . were filed by Plaintiff and hand-
delivered to Defendant Devine Mafa/Defendant’s Attorney (circle) in court on February
28, 2014 at 11 AM.” Dr. Mafa later filed a response to the petition for order of protection
reciting that “[o]n February 28, 2014, Mafa was officially served an Ex Parte Order of
Protection, while in Court.” At the final hearing, Dr. Mafa’s attorney stated that Dr.
Mafa “was served with a notice of a hearing for an order of protection” in court on
February 28. Dr. Mafa also testified that when he appeared in court on February 28,
15
 It appears that the ex parte order of protection was sent to a private process server by the circuit court on
February 26, but there is nothing in the record to indicate whether the service was successful.
                                                      17
“that’s when I was first served.” In Dr. Mafa’s post-trial motion to alter or amend, he
stated, “Mr. Mafa was personally served outside of court with his lawyer present on
February 28, 2014.” Considering all of these statements in the record, we find no merit
in Dr. Mafa’s assertion on appeal that he was never served with the petition for order of
protection.

        Dr. Mafa appears to argue, perhaps alternatively, that “[t]he ex parte orders of
protection served upon Dr. Mafa” that erroneously listed the docket number for the
defamation case “did not comply with the service requirements of the statute.” Again,
this argument has no merit. Dr. Mafa was served with the petition for order of protection
and the February 28 ex parte order of protection, which both listed the correct docket
number. We recognize that Dr. Mafa’s response to the petition for order of protection
and some later ex parte orders of protection incorrectly listed the docket number for the
defamation case. However, the trial court entered an order correcting the record, which
placed those original documents in the correct file for the order of protection case rather
than the defamation case. The trial court found that the substance of the documents was
not affected by the erroneous numbering, and we agree. When Dr. Mafa was served with
the various ex parte orders of protection, he knew that they were entered in the context of
the case involving the petition for an order of protection because he proceeded
accordingly, and no one challenged the incorrect numbering until after the final hearing.
Therefore, Dr. Mafa is not entitled to relief based on this technicality regarding the
docket numbers.

                                      D.   Stalking

       Dr. Mafa also argues that the trial court erred in finding that he stalked Ms.
Purifoy. Again, the trial court concluded that Dr. Mafa was stalking Ms. Purifoy and that
her fear of him was reasonable due to his actions. The court found that Ms. Purifoy
viewed the videos that Dr. Mafa posted about her and was scared of him as a result. The
court found that Ms. Purifoy had “a right to be afraid” due to Dr. Mafa’s video “rant at
her” in which he called her by name. The court found that Dr. Mafa also posted pictures
of Ms. Purifoy on his Facebook page multiple times, and on these posts, he referred to
himself as the Messiah, which caused her reasonable fear. The court found that Ms.
Purifoy was terrified and disturbed by the side-by-side photographs Dr. Mafa posted of
Ms. Purifoy next to his ex-girlfriend. The court noted Dr. Mafa’s statement in his posts
that he had stared at Ms. Purifoy’s picture for hours. The trial court found that Dr.
Mafa’s Facebook posts were “part of his stalking.” Although the court found no proof to
establish that Dr. Mafa knew that Ms. Purifoy worked at the Family Safety Center when
he went there the first time, the court found that he was seen in the employee parking lot
of the Family Safety Center on a subsequent occasion in February 2014. The court found
that Dr. Mafa also sent a message to Ms. Purifoy during this proceeding stating that he
                                            18
had hired a private investigator and that she could lose her law license, which, the court
found, “can’t be called anything but harassment or intimidation.”

        On appeal, Dr. Mafa argues that the Facebook videos he posted on his own
Facebook page do not constitute “contact” within the meaning of the statutory definition
of stalking. He argues that his videos or postings cannot constitute contact because they
were never posted on Ms. Purifoy’s Facebook page. We disagree. Pursuant to the
relevant statutes, a “‘[s]talking victim’ means any person, regardless of the relationship
with the perpetrator, who has been subjected to, threatened with, or placed in fear of the
offense of stalking, as defined in § 39-17-315[.]” Tenn. Code Ann. § 36-3-601(11). In
turn, the offense of “stalking” is defined as “a willful course of conduct involving
repeated or continuing harassment of another individual that would cause a reasonable
person to feel terrorized, frightened, intimidated, threatened, harassed, or molested, and
that actually causes the victim to feel terrorized, frightened, intimidated, threatened,
harassed, or molested.” Tenn. Code Ann. § 39-17-315(a)(4).16 At the time of the acts
and proceedings below, the statute defined a “course of conduct” as “a pattern of conduct
composed of a series of two (2) or more separate noncontinuous acts evidencing a
continuity of purpose.” Tenn. Code Ann. § 39-17-315(a)(1) (2014).17 “‘Harassment’
means conduct directed toward a victim that includes, but is not limited to, repeated or
continuing unconsented contact that would cause a reasonable person to suffer emotional
distress, and that actually causes the victim to suffer emotional distress.” Tenn. Code
Ann. § 39-17-315(a)(3) (emphasis added). At the time of the acts and proceedings
below, the statute further defined “unconsented contact” as:

           any contact with another person that is initiated or continued without that
           person’s consent, or in disregard of that person’s expressed desire that the
           contact be avoided or discontinued. Unconsented contact includes, but is
16
     The statute further provides, in subsection (f):

           In a prosecution for a violation of this section, evidence that the defendant continued to
           engage in a course of conduct involving repeated unconsented contact with the victim
           after having been requested by the victim to discontinue the conduct or a different form
           of unconsented contact, and to refrain from any further unconsented contact with the
           victim, is prima facie evidence that the continuation of the course of conduct caused the
           victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.

Tenn. Code Ann. § 39-17-315(f).
17
  Effective July 1, 2016, the stalking statute was amended to provide that a course of conduct is a pattern
of conduct of two or more noncontinuous acts evidencing a continuity of purpose “including, but not
limited to, acts in which the defendant directly, indirectly, or through third parties, by any action, method,
device, or means, follows, monitors, observes, surveils, threatens, or communicates to a person, or
interferes with a person’s property[.]” Tenn. Code Ann. § 39-17-315(a)(1) (2016).
                                                      19
        not limited to, any of the following:
        (A) Following or appearing within the sight of that person;
        (B) Approaching or confronting that person in a public place or on private
        property;
        (C) Appearing at that person’s workplace or residence;
        (D) Entering onto or remaining on property owned, leased, or occupied by
        that person;
        (E) Contacting that person by telephone;
        (F) Sending mail or electronic communications to that person;18 or
        (G) Placing an object on, or delivering an object to, property owned, leased,
        or occupied by that person[.]

Tenn. Code Ann. § 39-17-315(a)(3). We conclude that Dr. Mafa’s Facebook “rants” to
Ms. Purifoy fall within the definition of “unconsented contact,” in the form of “electronic
communications” to her that were initiated without her consent and continued in
disregard of her expressed desire that the contact be discontinued. In his video posts, Dr.
Mafa spoke directly to Ms. Purifoy, stating things like,

              For you as a black woman, you should know better. You should
        have your mind checked out. You should know that you don’t do that. . . .
        [Y]ou are a shame. Shayla Nicole, you are a shame. You should be
        ashamed of yourself. Anyway, I had to rant to you a little bit . . . .
              . . . . You should be ashamed of yourself, Shayla Nicole. I didn't
        know your name then. I know it now.

In another instance, he spoke about seeing Ms. Purifoy at a bar and said “I saw you.” In
another, he mentioned, “you’ll be held responsible.” Dr. Mafa’s posts were publicly
available, and Ms. Purifoy viewed them, as Dr. Mafa intended. It does not matter that Dr.
Mafa posted the messages publicly to his own page rather than on Ms. Purifoy’s page.
The fact remains that it was “unconsented contact” within the meaning of the statute.

      Although the statutory definition of “stalking” varies from state to state, electronic
communication like that occurring in this case has been held to qualify as contact or
communication. See, e.g., Commonwealth v. C.M.D., 91 Mass. App. Ct. 1111, 2017 WL
958462, at *1 (Mar. 13, 2017) (concluding that “postings on the defendant’s own

18
  At the time of the acts and proceedings below, the statute provided that “unconsented contact” included
“[s]ending mail or electronic communications to that person.” Tenn. Code Ann. § 39-17-315(a)(5)(F)
(2014). Effective July 1, 2016, the statute was amended to specifically include within the definition of
stalking “[s]ending to that person mail or any electronic communications, including, but not limited to,
electronic mail, text messages, or any other type of electronic message sent using the Internet, web sites,
or a social media platform.” Tenn. Code Ann. § 39-17-315(a)(5)(F) (2016).
                                                    20
Facebook page” were “electronic communication” within the meaning of the stalking
statute); Shaw v. Young, 199 So. 3d 1180, 1189 (La. Ct. App. 2016) (finding that postings
to the defendant’s own public Facebook page were “electronic communications” within
the meaning of the cyberstalking statute and also observing that there was no reason for
such posts “other than to communicate them to [the victim] or to other Facebook users,
who then might convey the messages to [the victim]”); State v. Craig, 112 A.3d 559, 566
(N.H. 2015) (affirming conviction for stalking based on a series of messages posted on
the defendant’s own Facebook profile that were directed to the victim and specifically
rejecting the defendant’s argument that “his Facebook posts cannot constitute contact
because he merely posted publicly online without sending the posts directly to the
victim”); see also Ashley N. B. Beagle, Modern Stalking Laws: A Survey of State Anti-
Stalking Statutes Considering Modern Mediums and Constitutional Challenges, 14 Chap.
L. Rev. 457, 458 (2011) (observing that “technology continues to increase and expand the
ways in which stalkers can stalk and harass their victims”).

        Next, Dr. Mafa argues that his appearance in the employee parking lot of the
Family Safety Center in February 2014 cannot constitute contact within the meaning of
the definition of stalking. He notes that Ms. Purifoy’s twin sister was present in the
parking lot, not Ms. Purifoy, and that she simply got in her car and drove away.
However, the stalking statute provides that “unconsented contact” includes “[a]ppearing
at that person’s workplace[.]” Tenn. Code Ann. § 39-17-315(a)(5)(C). Accordingly, we
conclude that this act can be considered as another instance of unconsented contact
within the meaning of the statute, even though he did not have a direct encounter with
Ms. Purifoy on this occasion. See, e.g., Tenn. Code Ann. § 39-17-315(a)(5) (providing
that unconsented contact would also include entering onto property owned by the person
or placing an object on property owned by the person).

       Next, Dr. Mafa argues that his actions did not cause Ms. Purifoy “emotional
distress” as required by the definition of “harassment,” as it relates to “stalking.” See
Tenn. Code Ann. § 39-17-315. The stalking statute defines “emotional distress” as
“significant mental suffering or distress” but adds that professional treatment or
counseling is not necessarily required. Tenn. Code Ann. § 39-17-315(a)(2). At the final
hearing, Ms. Purifoy testified that she became concerned by the level of attention that Dr.
Mafa attributed to her in December and January 2014 and felt that Dr. Mafa had “become
obsessed” with her. She testified, “It was scary to me.” She described his postings as
“creepy” and said she did not know why he suddenly showed renewed interest in her
nearly a year after her trial testimony. Ms. Purifoy said, “I considered what he was doing
threatening.” Ms. Purifoy explained that in the videos, Dr. Mafa was looking directly
into the camera and calling her name in a manner that she interpreted as yelling. She
noted that he not only referenced what happened in court but also made repeated and
continued references to her appearance, even describing the angles of her face and stating
                                            21
that he had stared at her picture for hours. She was concerned by the pictures of herself
placed next to Dr. Mafa’s ex-girlfriend. Ms. Purifoy testified that she did not know what
Dr. Mafa “might be capable of.” Ms. Purifoy explained that she initially sought an
injunction requiring Dr. Mafa to stay away from her. However, when she learned about
Dr. Mafa being present in the employee parking lot of her place of employment, she
became alarmed and afraid. She explained that when “all of that came together” with the
various postings and his appearance at the Family Safety Center, she decided she also
needed to seek an order of protection. Considering this testimony, we conclude that Dr.
Mafa’s unconsented contact caused Ms. Purifoy to subjectively experience significant
distress within the meaning of the statute.

        Finally, Dr. Mafa argues this his Facebook postings were merely “ranting” and
that they are constitutionally protected free speech. He notes that the statutory definition
of harassment “does not include constitutionally protected activity or conduct that serves
a legitimate purpose.” Tenn. Code Ann. § 39-17-315(a)(3).

       “[T]he right of free speech is not absolute at all times and under all
circumstances.” Chaplinsky v. State of New Hampshire, 315 U.S. 568, 571 (1942).
“‘[A]ll basic rights of free speech are subject to reasonable regulation.’” State v. Smoky
Mountain Secrets, Inc., 937 S.W.2d 905, 910 (Tenn. 1996) (quoting H & L Messengers,
Inc. v. City of Brentwood, 577 S.W.2d 444, 451 (Tenn. 1979)). In addition, “[s]peech
integral to criminal conduct is not protected.” State v. Mitchell, 343 S.W.3d 381, 394
(Tenn. 2011) (citing U.S. v. Stevens, 559 U.S. 460 (2010)). The “prevention and
punishment” of speech integral to criminal conduct has “never been thought to raise any
Constitutional problem.” U.S. v. Stevens, 559 U.S. at 468-69 (quotation omitted).

       “[F]ree speech does not include the right to cause substantial emotional distress by
harassment or intimidation.” State v. Cooney, 894 P.2d 303, 307 (Mont. 1995); see also
Erickson v. Earley, 878 N.W.2d 631, 635 (S.D. 2016) (“freedom of expression does not
include threatening or harassing conduct”). “While stalking does contain an element of
speech, that speech does not fall within the protections of the first amendment.” McNally
v. Bredemann, 30 N.E.3d 557, 563 (Ill. Ct. App. 2015). Words concerning surveilling or
harassing a person to intimidate are not entitled to protection as free speech. Id. In
stalking cases, the “defendant’s right to free speech is permissibly subordinated to the
complainant’s right to be free of repetitive, unwanted verbal and non-verbal
communications which are likely to instill in the complainant a reasonable fear of harm.”
People v. Carboy, 955 N.Y.S.2d 473 (N.Y. Sup. Ct. 2012) (quotation omitted).

       While the right to free speech guarantees a powerful right to express
       oneself, it does not include the right to repeatedly invade another person’s
       constitutional rights of privacy and the pursuit of happiness through the use
                                            22
       of acts and threats that evidence a pattern of harassment designed to inflict
       substantial emotional distress.

People v. Borrelli, 77 Cal. App. 4th 703, 716, 91 Cal. Rptr. 2d 851, 860 (2000). Stalking
statutes do not regulate the content of speech inasmuch as the manner in which the
communication is made (i.e., here, through repeated unconsented contact reasonably
causing the victim to feel terrorized, frightened, intimidated, threatened, harassed, or
molested). See Borelli, 77 Cal. App. 4th at 716.

       Here, Dr. Mafa’s repeated video and written postings to and about Ms. Purifoy
were part of his course of conduct of stalking. His repeated posts were clearly meant to
harass, degrade, intimidate, threaten, and humiliate Ms. Purifoy, and they had the desired
effect of causing her fear and emotional distress. This was not protected free speech that
was exempt from the stalking statute’s definition of harassment.

                                     E.    Due Process

        On appeal, Dr. Mafa asserts that he was “denied due process” for several reasons.
However, his precise arguments regarding “due process” are difficult to determine from
his brief. His brief on appeal lists as a separate issue, “Was Dr. Mafa Denied Due
Process?” Aside from the apparent vagueness of this issue, his brief fails to properly
develop a legal argument with supporting authority regarding due process. His brief
includes a lengthy section entitled, “Dr. Mafa Was Denied Due Process.” Immediately
underneath this broad heading, however, he simply includes five subsections addressing
some of the issues that he listed separately in his brief (e.g., his post-trial request for
extra-county judge; and service of the petition for order of protection) and other issues
that were not listed separately in his brief (e.g., validity of service in the defamation case;
timeliness of the hearing; denial of access to the Family Safety Center; and right to a jury
trial). This “due process” section of his brief spans a total of seventeen pages, but the
only legal authority he cites about due process is the due process clause itself, which he
quotes on one page. (We note one limited exception to this statement, regarding the
subsection addressing the Family Safety Center, which we will explain hereinafter.)

        “It is not the role of the courts, trial or appellate, to research or construct a
litigant’s case or arguments for him or her, and where a party fails to develop an
argument in support of his or her contention or merely constructs a skeletal argument, the
issue is waived.” Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301 S.W.3d 603, 615
(Tenn. 2010). “[P]arties must thoroughly brief the issues they expect the appellate courts
to consider.” Waters v. Farr, 291 S.W.3d 873, 919 (Tenn. 2009). Having carefully
reviewed Dr. Mafa’s brief on appeal in light of the voluminous record, we conclude that
he has waived any issue on appeal regarding the violation of his due process rights for
                                              23
failure to construct an appropriate argument in his brief. We will proceed to consider the
substantive legal arguments contained within the five subsections regarding alleged
violations of the Tennessee Rules of Civil Procedure and various statutes, but we will not
address whether Dr. Mafa’s due process rights were violated in connection with those
subsections (with the exception of his issue regarding the Family Safety Center).

                                    1.    Family Safety Center

        Dr. Mafa argues that he was denied due process when Ms. Purifoy “used her
position with Memphis Area Legal Services” to unconstitutionally deny him access to a
public building, the Family Safety Center, to file an order of protection against her. He
claims that the posting of his photographs at the behest of Ms. Purifoy interfered with his
right to access the courts to file his own petition for order of protection and also
interfered with “his liberty protected by the due process clause.” He claims that the
denial of his right to enter the Family Safety Center violated his constitutional rights “and
merits a reversal.” In response, Ms. Purifoy argues that no due process violation
occurred because Dr. Mafa was still able to seek an order of protection, and he was given
a full hearing on his petition.

        Dr. Mafa does cite some limited legal authority to support this argument, as his
brief states, “See Kennedy v. City of Cincinnatti, 595 F.3d 327[] **19 (6th Cir. 2010)
(there is a liberty interest to remain in a public place of one’s choice); Williams v. Fears,
179 U.S. 270, 274 (1900); Papachristou v. Jacksonville, 405 U.S. 156, 164(1972)[]; Kent
v. Dulles, 357 U.S. 116, 126 (1958)).” However, Dr. Mafa does not cite to any location
in the voluminous record to indicate that he properly raised this constitutional issue or
claim in the trial court, and the trial court made no ruling regarding this issue for us to
review. As a court of appeals, “we are limited in authority to the adjudication of issues
that are presented and decided in the trial courts.” In re Adoption of E.N.R., 42 S.W.3d
26, 31-32 (Tenn. 2001). This constitutional issue was neither presented nor decided in
the court below. Alternatively, however, we also conclude that Dr. Mafa has not
demonstrated that his inability to enter the Family Safety Center entitles him to a reversal
of the order entered in this case after a full hearing.19




19
  In the section of his reply brief addressing this issue about the Family Safety Center, Dr. Mafa states
that his counter-petition for an order of protection “is on appeal as well in this case,” and he asks this
Court to reverse the trial court’s order dismissing his counter-petition and to grant him an order of
protection. However, issues cannot be raised for the first time in a reply brief. See Owens v. Owens, 241
S.W.3d 478, 499 (Tenn. Ct. App. 2007) (“A reply brief is a response to the arguments of the appellee. It is
not a vehicle for raising new issues.”).
                                                     24
                          2.    The Injunction in the Defamation Case

       In another subsection, Dr. Mafa alleges that the trial court “improperly relied in
part” on the entry of the permanent injunction in the defamation case. Dr. Mafa argues
on appeal that he was never served with the complaint in the defamation case and that he
did not have notice of the injunction hearing before the permanent injunction was issued,
and therefore, the trial court erred by referencing the injunction in its decision in this
case.20 Dr. Mafa asks this Court to consider the record from the defamation case, which
was included in the appellate record on appeal pursuant to the parties’ stipulation order,
and to determine whether service was properly accomplished in the defamation case
pursuant to the Tennessee Rules of Civil Procedure. He claims that no personal service
was accomplished, and therefore, the permanent injunction should be held void, and the
defamation case should be dismissed.21

        We decline to extend our review on appeal to the lengths urged by Dr. Mafa. It is
important to keep in mind that this appeal arises out of the parties’ order of protection
case. Regardless of the fact that the parties entered into a stipulation order designating all
documents from the defamation case to be included in this record, we must bear in mind
that this Court dismissed Dr. Mafa’s separate appeal from the defamation case due to the
lack of a final judgment. Here, we are concerned with the issues raised and errors
allegedly committed by the trial court in the context of the order of protection case.

       At the final hearing, Dr. Mafa testified that he first learned about the injunction
entered in the defamation case on January 23, 2014, when he went to the Family Safety
Center to obtain an order of protection against Ms. Purifoy based on the alleged assault at
the Silly Goose bar on New Year’s Eve. He testified that security personnel would not
allow him to enter and that they informed him that a lawsuit had been filed and a court
order had been entered against him. Dr. Mafa said he contacted his lawyer, and upon
investigation, they learned of the entry of the injunction. He filed his motion to set aside

20
   As previously noted, the permanent injunction entered on January 13, 2014, referenced “testimony of
Plaintiff’s attorney that notice was sent to Defendant via certified mail and attempts were made via the
Sheriff’s Office, a private process server, and Defendant [h]as indicated through his own communications
that he is aware of this filing (see attachment).” Dr. Mafa later filed a motion to set aside the injunction
order due to lack of service, but his motion sought reinstatement of the temporary injunction rather than
dismissal. Before the trial court, Dr. Mafa admitted that he was served with “the injunction” in court on
February 28, but he claimed that he was never served with “the original injunction paperwork,”
presumably referring to the defamation complaint. However, Ms. Purifoy testified at the final hearing in
this case that Dr. Mafa was served with the defamation complaint on February 28 at court.
21
   To illustrate our earlier point, we note that Dr. Mafa’s brief on appeal does not contain any “due
process” analysis with regard to this issue. After discussing several cases and rules regarding service of
process, he simply asserts, “Because of [Ms.] Purifoy’s failure to comply with the Tennessee Rules of
Civil Procedure, the Appellant has been denied due process.”
                                                     25
the injunction on February 12, 2014. Dr. Mafa testified that he never returned to the
Family Safety Center, but Ms. Purifoy’s twin sister testified that she saw him in the
parking lot after hours on February 20, 2014.

       In its order granting Ms. Purifoy’s petition for order of protection, the trial court
found that the injunction requested by Ms. Purifoy in the defamation case was granted in
January 2014 and that Dr. Mafa admittedly became aware of the injunction on January
23, 2014, when he went to the Family Safety Center and was denied entry by security.
The court noted Ms. Purifoy’s position that Dr. Mafa was “aware of the injunction and in
spite of that [] he came about her workplace.” The trial court found that Dr. Mafa was in
fact spotted in the parking lot of the Family Safety Center in February 2014, after the
injunction was granted. However, we cannot agree with Dr. Mafa’s assertion that these
findings warrant reversal.

       The issue before the Court in this case was whether Dr. Mafa engaged in a willful
course of conduct involving repeated or continuing harassment that would cause a
reasonable person to feel terrorized, frightened, intimidated, threatened, harassed, or
molested, and that actually caused Ms. Purifoy to feel terrorized, frightened, intimidated,
threatened, harassed, or molested. See Tenn. Code Ann. § 39-17-315(a)(4). The trial
court found that he did, in part because he appeared at Ms. Purifoy’s workplace even
after he was denied entry once and notified of the defamation suit and the entry of the
injunction against him. Dr. Mafa’s arguments regarding service in the defamation case
do not negate the fact that he appeared at her workplace as part of a willful course of
conduct involving continuing harassment within the meaning of the stalking statute. In
other words, his appearance at her workplace was unconsented contact regardless of
whether it also violated an injunction in a separate case. We find no basis for reversal of
the order of protection based on this issue.

                             3.   Timeliness of the Hearing

       Next, Dr. Mafa complains about the fact that the petition for an order of protection
was filed on February 26, 2014, and the final hearing did not commence until October 27,
2014. He cites Tennessee Code Annotated section 36-3-605, which provides, in relevant
part:

       (a) Upon the filing of a petition under this part, the courts may
       immediately, for good cause shown, issue an ex parte order of protection. . .
       .

       (b) Within fifteen (15) days of service of such order on the respondent
       under this part, a hearing shall be held, at which time the court shall either
                                            26
        dissolve any ex parte order that has been issued, or shall, if the petitioner
        has proved the allegation of domestic abuse, stalking or sexual assault by a
        preponderance of the evidence, extend the order of protection for a definite
        period of time . . . .

(Emphasis added.) Because of the delay in this case, Dr. Mafa contends that the order of
protection ultimately entered against him must be reversed.

       On appeal, Ms. Purifoy argues that Dr. Mafa waived his right to complain about
the delay because Dr. Mafa or his counsel sought every continuance entered by the court,
with the exception of one occasion, when Ms. Purifoy did not subpoena her witnesses due
to the withdrawal of Dr. Mafa’s attorney. Unfortunately, the record on appeal simply
does not reveal the reason for most of the continuances entered in this case. After the
petition was filed on February 26, 2014, Judge Karen Williams signed the initial ex parte
order of protection. A hearing was held just two days later, on February 28, and Dr.
Mafa was present with his counsel. Judge Williams entered an order transferring the
matter to another division due to the pending defamation suit there, and the hearing was
continued until April 4, 2014, to be heard at the same time as a motion previously filed in
the pending defamation suit. Judge McCarroll entered a second ex parte order of
protection after the hearing on February 28. The pre-printed order of protection form
used by the court states that “You must obey these orders until the date of the hearing or
until changes are made by the court.”22 However, the record contains no indication as to
whether Dr. Mafa consented or objected to this initial continuance.

        However, the order entered at the next hearing, on April 4, states that the petition
for order of protection came before the court and the matter was “continued at the request
of Defendant to 5/30/14[.]” The order of continuance provided that the ex parte order of
protection would remain in place, but a third ex parte order of protection was entered that
day. On May 30, another ex parte order was entered, without explanation, directing Dr.
Mafa to appear for a hearing on July 17. The petition for order of protection was finally
heard before Judge McCarroll on July 17 and 18, but Dr. Mafa requested recusal of Judge
McCarroll when the executive director for Memphis Area Legal Services was called to
testify as the last witness. As a result, on July 18, 2014, Judge Higgins entered yet
another ex parte order of protection by interchange directing Dr. Mafa to return to court
on August 29. On August 29, Judge Fields entered an ex parte order of protection
requiring the parties to return to court on September 26, 2014. Dr. Mafa’s attorney
moved to withdraw shortly before the hearing, and Judge Fields granted that request at
the beginning of the September 26 hearing. Judge Fields advised the parties that she
22
  Tennessee Code Annotated section 36-3-604 directs the administrative office of the courts to develop an
ex parte order of protection form and provides, “These forms shall be used exclusively in all courts
exercising jurisdiction over orders of protection.” Tenn. Code Ann. § 36-3-604(b), (d).
                                                     27
intended to hold the final hearing within fifteen days, but the attorney who was
withdrawing from representing Dr. Mafa indicated that Judge Fields’ plan presented a
problem for Dr. Mafa due to his attorney’s withdrawal. Judge Fields directed Dr. Mafa to
obtain a new attorney as soon as possible and prepare for the final hearing on October 13,
insisting, “This thing is going forward on the 13th.” On October 7, however, Dr. Mafa
filed a motion to continue the final hearing for thirty to ninety days to enable him to
retain an attorney and conduct discovery. A hearing was held on October 10, 2014, but it
was erroneously set on the motion docket, so the case was continued again until October
27. The trial court entered another ex parte order of protection in the meantime. In a
motion to recuse that Dr. Mafa filed on October 10, 2014, Dr. Mafa complained, among
other things, that Judge Fields “wants to rush the trial” without allowing Dr. Mafa to
obtain discovery. The final hearing commenced on October 27, as set by Judge Fields,
without the thirty to ninety day continuance requested by Dr. Mafa.

       Obviously, the proceedings in this case were convoluted and not a model for
practice. On the other hand, however, Dr. Mafa clearly substantially contributed to the
delay by requesting continuances, and he even sought an additional continuance of up to
90 days just before the final hearing. Accordingly, we find it somewhat disingenuous for
Dr. Mafa to now complain about the trial court’s delay in holding the final hearing.

        The Tennessee Supreme Court considered the order of protection statute’s time
requirements for such hearings in Kite v. Kite, 22 S.W.3d 803 (Tenn. 1997). In that case,
an ex parte order of protection was entered on December 27, 1995, it was served on the
respondent on December 29, and the hearing date was set for January 22, 1996. Id. at
804. At that time, Tennessee Code Annotated section 36-3-605 required a hearing date
within ten days of service of an ex parte order of protection. Id. The hearing in Kite was
held outside the ten-day window. Id. The respondent argued that he was entitled to
dismissal of the action against him because the trial court only retained jurisdiction for
ten days following service of the ex parte order of protection. Id. The court of appeals
agreed, but the supreme court reversed the dismissal. The supreme court held that the
legislature intended the ten-day hearing requirement only as a limit on the duration of the
ex parte protective orders. Id. The court explained:

               Victims of domestic violence may seek judicial protection pursuant
       to Tenn. Code Ann. § 36-3-601 et seq. (“Act”). Protection may be initiated
       by filing a standard form petition under this Act. Tenn. Code Ann. § 36-3-
       604 (1990 Repl.). The form petition, as used in this case, requests a hearing
       and, if appropriate, an ex parte protective order. A trial court may issue ex
       parte relief upon a finding of good cause. Tenn. Code Ann. § 36-3-605
       (1990 Repl.). A hearing shall be conducted whether or not ex parte relief is
       granted. At the time of the hearing, the trial court may issue a protective
                                            28
      order “for a definite period of time, not to exceed one (1) year.” Id.
              The issue in this controversy concerns the statutory language
      mandating a hearing within ten days of service of an ex parte protective
      order. . . .
              This appeal focuses on the legislature’s intent in drafting the ten-day
      hearing requirement.

Id. at 804-05. The court found the intended operation of the hearing requirement
ambiguous, as the statute mandated a hearing within ten days but did not clearly define
the ramifications of failing to conduct a hearing within the prescribed time. Id. at 805.
As a result, the court looked to the statutory scheme to determine the legislative intent.
Id. The court concluded that the legislature intended to provide enhanced protection to
victims of abuse and communicate a position of intolerance to the perpetrators. Id. The
court concluded that the respondent’s position regarding the mandatory time limit would
procedurally bar a victim’s access to judicial protection even if a hearing was requested
within ten days, and without fault of the petitioner, the hearing was not conducted within
the prescribed timeframe. Id. The court considered this “an absurdity.” Id. The court
explained:

              We shall interpret the legislature’s intention of the ten-day
      requirement consistent with their stated policy of providing enhanced
      protection. While the statute mandates a hearing within ten days, the
      statute also provides that the ex parte order will remain in effect “until the
      time of the hearing.” Tenn. Code Ann. § 36-3-605(b). Construing this
      language “in pari materia,” we find that the ten-day requirement modifies
      or refers solely to the ex parte order and not the trial court’s jurisdiction.
      The legislature apparently inserted this requirement to insure a prompt
      hearing to determine the validity and necessity of the ex parte relief. When
      a trial court fails to set a hearing within ten days, the ex parte order expires
      and the case assumes the posture of a case where no ex parte order of
      protection has been issued.
              We think the legislature neither envisioned nor intended the prompt
      hearing requirement to bar procedurally a domestic abuse victim’s access to
      judicial protection. The prompt hearing requirement limits the potential for
      abuse by protecting respondents from possible ongoing frivolous or
      retaliatory ex parte protective orders. The ten day hearing requirement is,
      therefore, merely a limitation on the duration of an ex parte protective
      order. Had the legislature intended a complete procedural bar, it could
      have specifically drafted one. Barring a petitioner’s access to judicial
      protection when a trial court fails to conduct a hearing within the prescribed
      time runs counter to the legislature’s stated policy of providing enhanced
                                            29
        protection.
               We acknowledge that requiring expedited hearings may present
        challenges to trial courts experiencing crowded dockets. Despite limited
        resources, we believe the judicial system is capable of meeting the
        challenge and complying with the legislative directive.23 A trial court’s
        noncompliance, however, should not deprive the domestic abuse victim of
        access to judicial protection.

Id. at 806 (emphasis added).

       From the Kite decision, we see that the circuit court did not lose jurisdiction to rule
on the petition for order of protection due to its failure to comply with the fifteen-day
hearing requirement. We reject Dr. Mafa’s position that he is now entitled to reversal
and dismissal of the order of protection ultimately entered against him based solely on the
trial court’s delay, to which he substantially contributed in part. The trial court’s
noncompliance should not deprive Ms. Purifoy of access to judicial protection. Kite, 22
S.W.3d at 806; see also Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL
3566978, at *4 (Tenn. Ct. App. Aug. 12, 2011) (finding no reversible error when the trial
court continued a hearing on an ex parte order of protection for it to be heard by another
judge beyond the 15-day period, as “the chancery court retained jurisdiction to hear [the]
order of protection petition after the 15-day period had passed and was not required to
hold the hearing on [the originally scheduled date]”).

                                            4.    Jury Trial

        Next, Dr. Mafa asserts that he was denied “his right to a jury trial.” This argument
has no merit, however, as this Court has previously held that “there is no right to a jury
trial prior to the issuance of an order of protection.” Clark v. Crow, 37 S.W.3d 919, 920
(Tenn. Ct. App. 2000). In Clark, we explained that there is no constitutional right to trial
by a jury in these matters, and the Domestic Abuse Act, Tenn. Code Ann. § 36-3-601, et
seq., provides no statutory right to a jury trial. Id. at 921. Accordingly, Dr. Mafa had no
right to a jury trial.

                                       F.     Rules of Evidence

      Dr. Mafa frames his next issue as follows: “Was evidence admitted contrary to the
Rules of Evidence which prejudiced and tainted the proceedings as to Dr. Mafa.” The
argument section of his brief addresses this issue by stating,

23
  The court noted that “[t]rial courts unable to set hearings within the statutorily mandated time may need
to rely on transfer, interchange or other judicial means to have cases heard.” Id. at 806 n.4.
                                                       30
      It is undisputed that the videos made exhibits to the hearing cut off and are
      incomplete, and therefore violate the rule of completeness, Tenn. R. Evid.
      106. Objections were also made on the basis of hearsay, Vol.15, 65: 11-2;
      failure to lay a proper foundation and lack of authenticity. Vol. 15, 67: 20-
      23; 70: 17-21; 71: 6-8. For that reason they should not have been
      considered by the Court.

He also adds that the Facebook postings “were not properly authenticated under Tenn. R.
Civ. P. 901, and also constituted inadmissible hearsay under 802” and were “prejudicial
in violation of Tenn. R. Evid. 402.” Once again, these are nothing more than skeletal
arguments, and we deem these issues waived.

                     G.   Dr. Mafa’s “Settlement Demand Email”

       Dr. Mafa’s next issue pertains to the email he sent to Ms. Purifoy’s counsel the
night before the Friday, October 24, 2014 hearing, regarding the private investigator. We
deem it appropriate to recite the terms of the email here:

      Re: Final Request

      Dear Attorney McAfee,

      I am writing you in regards to the above referenced matter. I hired a private
      investigator to conduct extensive research on you and your client. As a
      result, he provided me with some very incriminating evidence on your
      client’s part. According to the findings, it is inconclusive as to the exact
      role you have played in Ms. Purifoy’s abuse of process and extortion plot.

      I am giving you until the close of business on Friday to voluntarily non-suit
      this case because it was not filed in good faith and Ms. Purifoy did not
      serve the initial complaint in which you illegally obtained an injunction
      against me. I was not aware of the complaint and you know this to be a
      undisputed fact.

      On several occasions, Ms. Purifoy even signed your name on several of the
      pleadings which contain blatant lies, that will be proven. I intend to reveal
      this investigation along with all communications, documents, and affidavits
      to the proper agency’s and authorities if your client insist[s] on proceeding
      with this charade.

      It would be in everyone’s best interest to voluntarily non-suit this matter
                                           31
      immediately. I have suffered tremendously from her abuse of process.

      Please consider this email a formal notice and understand, as a licensed
      attorney you, have a duty to give Ms. Purifoy this demand. I can assure
      you that she does not want to risk losing her law license for this frivolous
      case that was not filed in good faith.

      Sincerely,
      Dr. Mafa

The trial court found that this message was yet another threat to Ms. Purifoy regarding
her law license and “can’t be called anything but harassment or intimidation.”

       On appeal, Dr. Mafa acknowledges that this message was a demand that Ms.
Purifoy “drop the matter” or else be reported to the Board of Professional Responsibility.
However, he asserts that this was “a confidential settlement communication” that was
privileged and inadmissible pursuant to Tennessee Rule of Evidence 408, which
provides:

      Evidence of (1) furnishing or offering to furnish or (2) accepting or offering
      to accept a valuable consideration in compromising or attempting to
      compromise a claim, whether in the present litigation or related litigation,
      which claim was disputed or was reasonably expected to be disputed as to
      either validity or amount, is not admissible to prove liability for or
      invalidity of a civil claim or its amount or a criminal charge or its
      punishment. Evidence of conduct or statements made in compromise
      negotiations is likewise not admissible. This rule does not require the
      exclusion of any evidence actually obtained during discovery merely
      because it is presented in the course of compromise negotiations. This rule
      also does not require exclusion when the evidence is offered for another
      purpose, such as proving bias or prejudice of a witness, negativing a
      contention of undue delay, or proving an effort to obstruct a criminal
      investigation or prosecution; however, a party may not be impeached by a
      prior inconsistent statement made in compromise negotiations.

Tenn. R. Evid. 408. We agree with the trial court’s conclusion that Dr. Mafa’s demand
does not constitute an offer to compromise in the context of a settlement negotiation.
Furthermore, the message was not introduced “to prove liability” for a claim or charge. It
was offered for another purpose – to demonstrate continued harassment and intimidation
of Ms. Purifoy within the meaning of the stalking statute.

                                           32
        At trial, Dr. Mafa backtracked on the language used in his demand and testified
that he did not in fact hire a private investigator to follow Ms. Purifoy. Instead, he
testified that he simply directed someone to conduct online research about her. On
appeal, he argues that he had a valid right to do this in order to prepare for trial.
However, the issue is not whether Dr. Mafa had a legitimate right to conduct online
research. The issue, once again, is whether he engaged in a course of conduct of
continuing harassment and unconsented contact within the meaning of the stalking
statute. The trial court found that Dr. Mafa’s message was yet another instance of
unconsented contact in an attempt to intimidate and threaten her. We cannot say that the
trial court erred in this conclusion.

                        H.    Evidence Regarding Police Reports

        At trial, Dr. Mafa was asked how many times other people had complained that he
had made harassing and threatening telephone calls to them. Dr. Mafa responded “one,
maybe two.” Counsel for Ms. Purifoy then asked Dr. Mafa if he wanted to review the file
he had obtained containing numerous police incident reports involving Dr. Mafa and
various other individuals. The trial court asked about the extent of the file, and counsel
said that he had obtained 36 incident reports involving complaints made by and against
Dr. Mafa. The trial judge permitted counsel to ask Dr. Mafa about some of these
incidents. With regard to each, Dr. Mafa either said that he did not recall the incident or
presented his side of the story. The actual incident reports were not entered into
evidence. The trial judge directed counsel to stop his questioning after about twenty
incidents. Ultimately, the trial court found that Dr. Mafa had “extensive contact with the
justice system,” demonstrated by at least 21 past incidents involving police reports. The
trial judge observed, “Basically, he said all these people made all of this up. Everybody
makes up everything against him.” The trial judge ultimately concluded that Dr. Mafa “is
a man who deals in drama. He’s paranoid. He truly believes there’s a conspiracy, that
everyone’s out there to get him.”

       On appeal, Dr. Mafa argues that “[s]uch impeachment evidence was highly
prejudicial, irrelevant to these proceedings and in violation of Tenn. R. Evid. 402, 403,
404, 405 and 608.” Again, this skeletal argument is insufficient to lead this Court to
analyze all of these simply listed Rules of Evidence.

       However, Dr. Mafa also argues that “if the evidence is merely that the plaintiff is a
chronic litigant with respect to all sorts [of] claims, the courts consider the slight
probative value overborne by the countervailing factors. This evidence they usually
exclude.” Dr. Mafa cites only Brown v. Christian Bros. Univ., 428 S.W.3d 38 (Tenn. Ct.
App. 2013). The full text of the quote from Brown actually states:

                                            33
       Concerning the admissibility of evidence pertaining to a party’s
       involvement in other lawsuits, 1 McCormick On Evidence § 196 (Kenneth
       S. Braun ed., 7th ed. 2013) states, in relevant part, that:

              Should a party be permitted to cast doubt on the merits of the
              claim at bar by demonstrating that an opponent has advanced
              similar claims or defenses against others in previous
              litigation? Inescapably, two conflicting goals shape the rules
              of evidence in this area. Exposing fraudulent claims is
              important, but so is protecting innocent litigants from unfair
              prejudice. The easy cases are those in which one of these
              considerations clearly predominates. If the evidence reveals
              that a party has made previous, very similar claims and that
              these claims were fraudulent, then almost universally the
              evidence will be admissible despite the dangers of distraction
              and time-consumption with regard to the quality of these
              other claims, and despite the general prohibition on using
              evidence of bad character solely to show conduct on a given
              occasion. At the other pole, if the evidence is merely that the
              plaintiff is a chronic litigant with respect to all sorts of claims,
              the courts consider the slight probative value overborne by
              the countervailing factors. This evidence they usually
              exclude.

Id. at 47 (footnotes omitted).

       Evidence is deemed relevant if it has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. However, relevant
evidence “may be excluded if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 403. Just “because evidence is prejudicial does not mean the
evidence must be excluded as a matter of law.” State v. Carruthers, 35 S.W.3d 516, 577
(Tenn. 2000). Excluding otherwise relevant evidence under Rule 403 “‘is an
extraordinary step that should be used sparingly.’” White v. Beeks, 469 S.W.3d 517, 528
(Tenn. 2015) (quoting Levine v. March, 266 S.W.3d 426, 439 (Tenn. Ct. App. 2007)).

      Here, Dr. Mafa was asked about police reports purporting to show numerous
complaints against him for threatening phone calls and harassment, but other complaints
involved various other allegations. Overall, we cannot say that the trial court abused its
                                              34
discretion in allowing counsel for Ms. Purifoy to question Dr. Mafa about his
involvement in these incidents. See State v. Adams, 405 S.W.3d 641, 658 (Tenn. 2013)
(reviewing the trial court’s balancing of probative value and unfair prejudice for abuse of
discretion). Further, because Dr. Mafa makes no evidentiary arguments other than under
Brown, he has waived any other evidentiary issues.

        I.   Sealing the Case & Recording of the Judgment for Attorney’s Fees

    During the course of the proceedings, the trial court granted Ms. Purifoy’s motion to
seal the record in this case. After the final hearing, it partially granted her request for
attorney’s fees, awarding her $20,000 plus costs (less than her total fee request of
$33,000) pursuant to Tennessee Code Annotated section 36-3-617. The order awarding
such fees provided: “for which execution may issue.” On December 19, 2014, Dr. Mafa
filed in the trial court a motion to set aside the award of attorney’s fees and a request for
the judge to order removal of the judgment from the Shelby County Register’s Office.
Dr. Mafa alleged that Ms. Purifoy’s counsel had filed the order granting attorney’s fees
“in this sealed case in the Shelby County Register’s Office” when the trial court had not
yet entered its final order containing factual findings and conclusions of law from the
final hearing. The trial court subsequently entered its final order without specifically
addressing Dr. Mafa’s motion to set aside and remove the order for attorney’s fees.

        On appeal, Dr. Mafa argues that the order awarding Ms. Purifoy attorney’s fees
should be removed from the public registry because, even though it does not contain the
trial court’s factual findings, it reveals that the award was made pursuant to Tennessee
Code Annotated section 36-3-617 based on a finding of stalking. He also argues that this
Court should unseal the record in the case “so that Dr. Mafa can express his side of the
issue.”

        In Tennessee, “[t]here is a presumption of openness for government records.”
Tennessean v. Metro. Gov’t of Nashville, 485 S.W.3d 857, 864 (Tenn. 2016). The
Tennessee Constitution expressly provides that “all courts shall be open.” Tenn. Const.
Art. I, § 17. Still, the right of access is not absolute, and “[c]ourts have inherent power to
seal their records when privacy interests outweigh the public’s right to know.” Knoxville
News-Sentinel v. Huskey, 982 S.W.2d 359, 362 n.1 (Tenn. Crim. App. 1998). Every
court has “inherent supervisory authority” over its own records and files. In re
Lineweaver, 343 S.W.3d 401, 413 (Tenn. Ct. App. 2010). Protective orders strike a
balance between public and private concerns. Ballard v. Herzke, 924 S.W.2d 652, 658
(Tenn. 1996). “Protective orders are intended to offer litigants a measure of privacy,
while balancing against this privacy interest the public’s right to obtain information
concerning judicial proceedings.” Id. Access may be denied where court files might
“become vehicles for improper purposes, such as promoting public scandal or publication
                                             35
of libelous statements.” In re NHC–Nashville Fire Litig., 293 S.W.3d 547, 561 (Tenn.
Ct. App. 2008) (quotation omitted).

       In the case at bar, Ms. Purifoy sought a protective order sealing the record after
Dr. Mafa filed a pro se motion to dismiss making scandalous allegations against her,
which have not been repeated for purposes of this opinion. Ms. Purifoy alleged that Dr.
Mafa was using his court filings to further harass and defame her. Based on the
testimony at the final hearing, the trial court found that Dr. Mafa’s petition for an order of
protection “was replete with outrageous accusations, unsupported by proof.” The trial
court found that Dr. Mafa “made shocking allegations” against Ms. Purifoy but that his
testimony about such issues was not credible. Considering the nature of the allegations in
this case and the trial court’s findings, we agree with the trial court’s conclusion that an
order sealing the record was appropriate in this matter, and the order sealing the record
should remain in effect.24

    We reject Dr. Mafa’s argument that Ms. Purifoy impermissibly “broke[] the seal” by
filing a copy of the order awarding attorney’s fees in the register’s office. The seal on the
record was not meant to prevent execution on the judgment for attorney’s fees. In fact,
the order awarding fees specifically provided that “execution may issue” for the award.
We decline to order the removal of the judgment from the register’s office.

                                  J.     Attorney’s Fees on Appeal

       Ms. Purifoy filed a motion for attorney’s fees on appeal pursuant to Tennessee
Code Annotated section 36-3-617. The statute provides for an award of court costs,
including attorney’s fees, to a stalking victim:

        Notwithstanding any other law to the contrary, no domestic abuse victim,
        stalking victim or sexual assault victim shall be required to bear the costs,
        including any court costs, filing fees, litigation taxes or any other costs
        associated with the filing, issuance, registration, service, dismissal or
        nonsuit, appeal or enforcement of an ex parte order of protection, order of
        protection, or a petition for either such order, whether issued inside or
        outside the state. If the court, after the hearing on the petition, issues or
        extends an order of protection, all court costs, filing fees, litigation taxes
        and attorney fees shall be assessed against the respondent.

Tenn. Code Ann. § 36-3-617(a). This statute clearly indicates that no victim shall be
24
  Due to the practical difficulties that would arise, we also reject Ms. Purifoy’s suggestion that this Court
should order the record “unsealed as to the information regarding [Dr. Mafa] but remain[ing] sealed as to
information regarding [Ms. Purifoy].”
                                                      36
required to pay the costs, leaving courts “little maneuvering room.” Merriman v.
Merriman, No. E2010-00013-COA-R3-CV, 2010 WL 3767116, at *2 (Tenn. Ct. App.
Sept. 28, 2010). Pursuant to the statute, “this Court may grant an award of reasonable
attorney’s fees and costs incurred in defending the appeal of an issuance or extension of
an order of protection.” Walker v. Pawlik, No. M2013-00861-COA-R3-CV, 2013 WL
5781565, at *5 (Tenn. Ct. App. Oct. 23, 2013). Because we affirm the trial court’s entry
of the order of protection, we conclude that Ms. Purifoy is entitled to her attorney’s fees
and costs in defending this appeal. See, e.g., Honeycutt ex rel Alexander H. v. Honeycutt,
No. M2015-00645-COA-R3-CV, 2016 WL 3662166, at *5 (Tenn. Ct. App. June 30,
2016) (no perm. app. filed); Land v. Casteel, No. E2010-00593-COA-R3-CV, 2011 WL
808784, at *3 (Tenn. Ct. App. Mar. 8, 2011). We remand for the trial court to determine
a reasonable award to Ms. Purifoy for her attorney’s fees and costs generated by this
appeal.

                                    V. CONCLUSION

       For the aforementioned reasons, we affirm the circuit court’s order of protection in
favor of Ms. Purifoy in all respects and remand for a determination of attorney’s fees to
be awarded in connection with this appeal. Costs of this appeal are taxed to the appellant,
Devine Mafa. Because Devine Mafa is proceeding in forma pauperis in this appeal,
execution may issue for costs if necessary.



                                                 _________________________________
                                                 BRANDON O. GIBSON, JUDGE




                                            37